Case 2:18-cv-10699-GW-MRW Document 90 Filed 10/29/20 Page 1 of 2 Page ID #:619

                                                                          JS-6
   1 THE SEHAT LAW FIRM, PLC
     Cameron Sehat, Esq. (SBN: 256535)
   2 19800 MacArthur Blvd., Suite 1000
     Irvine, California 92612
   3 Telephone: (949) 825-5200
     Facsimile: (949) 313-5001
   4 Email: cameron@sehatlaw.com

   5   Attorney for Plaintiff, Alexander David Arndt
   6   Anita Susan Brenner, Esq. (SBN 58741)
       Leonard E. Torres, Esq. (SBN 60106)
   7   LAW OFFICES OF TORRES & BRENNER
       301 East Colorado Boulevard, Suite 614
   8   Pasadena, California 91101
       Telephone: (626) 792-3175
   9   Facsimile: (626) 792-2921
       Email: info@torresbrenner.com
  10
       Attorneys for Defendants Aaron Borits-Root, erroneously sued as “Boritz-Root,”
  11   Andrea LeFebvre, Victor Ekanem, and Jeffrey Shreves, public employees
  12                       UNITED STATES DISTRICT COURT
  13                      CENTRAL DISTRICT OF CALIFORNIA
  14
       ALEXANDER DAVID ARNDT,                   Case No. CV 18-10699-GW-MRWx
  15
                   Plaintiff,                   Assigned to District Judge:
  16                                            George H. Wu
             vs.                                Assigned U.S. Magistrate Judge:
  17
                                                Michael R. Wilner
       COUNTY OF LOS ANGELES, a
  18
       Governmental entity; AARON
                                                ORDER GRANTING DISMISSAL
  19   BORITZ-ROOT, an individual;
                                                OF ENTIRE ACTION
       ANDREA LEFEBVRE, an individual;
  20
       VICTOR EKANEM, an individual;
  21   JEFFREY SHREVES, an individual;
                                                Status Conference: October 29, 2020
  22
       and DOES 1 through 10, individually,
                                                Time:              8:30 a.m.
  23
                   Defendants.

  24

  25

  26

  27

  28

                                              -1-
Case 2:18-cv-10699-GW-MRW Document 90 Filed 10/29/20 Page 2 of 2 Page ID #:620




   1
                                            ORDER
   2
             Pursuant to the stipulation of the parties, IT IS ORDERED, that all claims and
   3
       this entire action are hereby dismissed with prejudice against Defendants COUNTY
   4
       OF LOS ANGELES, AARON BORITZ-ROOT, ANDREA LEFEBVRE, VICTOR
   5
       EKANEM, and JEFFREY SHREVES, with each side to bear their own attorneys’
   6
       fees and costs.
   7

   8
       Dated: October 29, 2020
   9

  10
                                             __                                 ____
  11
                                             HON. GEORGE H. WU,
  12                                         U.S. DISTRICT JUDGE
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                              -2-
